DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on February 22, 2021, for application number 17/182,080. Claims 1-20 have been considered. Claims 1, 11 and 16 are independent claims.
This action is made Non-Final.

Specification





The disclosure is objected to because of the following informalities: 
Pars. 2 and 15 directs NLP as abbreviation of “natural language processing”, however, par. 5 recites “natural language processor”. Appropriate correction is required.

Claim Objections
Claims 9, 15, and 20 are objected to because of the following informalities:  Regarding claim 9, line 5 recites “a natural language processor (NLP)”. However, claim 5 recites same abbreviation as “a natural language processing (NLP)”. Therefore, the limitation “processor” of claim 9 might be a typo of “processing”. Claims 15 and 20 are  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, line 5 recites “providing the pre-corrected input string to a natural language processor (NLP) annotator”, however, line 12 recites substantially similar step, recites “providing the pre-corrected input string to the NLP annotator”. It is not clear how and why pre-corrected input string provided to the NLP annotator twice, and examiner could not find supportive second providing step in the specification. Examiner interprets the second providing step as “providing pre-corrected input strings with meaningful NLP annotations” as described at par. 17 of original specification.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Itani (US Patent Application Publication US 20210365630 A1), referred to as Itani herein.
Baldwin et al. (US Patent Application Publication US 20150186355 A1), referred to as Baldwin herein.
Malhotra et al. (US Patent Application Publication US 20200020319 A1), referred to as Malhotra herein.
Yang et al. (US Patent Application Publication US 20220215170 A1), referred to as Yang herein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itani.
Regarding independent claim 1, Itani discloses “A computer program product for spellchecking input text (Itani, at claim 23, in response to a typographical error or incomplete input, displays a semantically correct error handling suggestion.), wherein the computer program product comprises a computer readable storage medium having computer readable program instructions executed by a processor to perform operations, the operations comprising: 
determining a domain specific vocabulary comprising domain specific tokens for a user (id. at ¶ [0138], Itani discloses the full vocabulary of the domain-specific language, in the instant case, a language specific to the domain of securities as described at ¶ [0048].); 
processing input strings in the input text from the user to determine whether the input strings match the domain specific tokens in the domain specific vocabulary (id. at ¶ [0038] discloses an input interface such as a multiline editor that allows the user to enter symbols, domain-specific language interpreter processes the entered symbols and operators, and as described at ¶ [0078], operational routine identifies the unrecognized input for the user, then attempt to infer the closest match in the domain-specific language.); and 
indicating that input strings that are determined to match the domain specific tokens in the domain specific vocabulary are not to be spellchecked by a global vocabulary available to users across domains (id. at ¶ [0078], replace the unrecognized input with the closest valid match, and Itani further discloses at ¶ [0096] that the multiline editor allows the user to select one of the provided options to immediately replace the incomplete and misspelled input, but general purpose tools cannot provide semantic error handling and completions of terms that are domain-specific.).”
Independent claim 11 is directed towards a system equivalent to a computer program product found in claim 1, and is therefore similarly rejected.
Independent claim 16 is directed towards a method equivalent to a computer program product found in claim 1, and is therefore similarly rejected.


Regarding claim 5, Itani teaches all the limitations of independent claim 1. Itani further teaches “wherein in response to authenticating the user the operations further comprise: 
building a natural language processing (NLP) service (Itani, at ¶ [0104], the system includes a natural language user interface, such as a written text or voice recognition interface.) for the user in which the domain specific vocabulary (id. at ¶ [0138], full vocabulary of the domain-specific language.), a spellchecker (id. at ¶ [0096], teaches general spell checking capability, select one of the provided options to immediately replace the incomplete and misspelled input.), NLP annotators, and an NLP manager (id. at ¶ [0059], an environment or tool such as the rapid screening system includes an interactive multiline editor configured to accept user input from natural language processing.) are deployed; and 
allocating computational resources for the NLP service for use by the user (id. at ¶ [0192], When the user has been verified by the session server, the session server sends the request to a main function, the main function manages the processing and assembly of the backtesting request as a whole, including executing the request using concurrent computing resources.).”

Regarding claim 9, Itani teaches all the limitations of independent claim 1. Itani further teaches “wherein the operations (Examiner notes that operations recited in this claim performed in parallel rather than performed in given order, and Itani clearly discloses the processes or blocks in Fig. 2 could be performed in parallel as described at ¶ [0073] of Itani.) further comprise: 
caching a pre-corrected input string before an input string is corrected by spellchecking to produce a corrected input string (Itani, at ¶¶ [0075]-[0079], discloses user input has been preserved as much as possible despite the error.); 
providing the pre-corrected input string to a natural language processor (NLP) annotator to process to produce metadata output on the pre-corrected input string (id. at ¶ [0075], providing the user input to the operational routine and parses the input to a domain-specific language specification or grammar to produce data tags from the specific domain.); 
determining whether the NLP annotator outputted NLP annotations for the pre-corrected input string (id. at ¶ [0075], receives input of “roe” from a user, the operational routine parse the input as a request for a data tag named “ROE” or “ReturnOnEquity” using text pattern matching.); 
replacing the corrected input string with the pre-corrected input string in spellchecked strings in response to determining that the NLP annotator outputted NLP annotations for the pre- corrected input string (id. at ¶¶ [0075] and [0077]-[0078], instant claim limitation describes blocks 225 and 235 are performed in parallel, and even though error found, the operational routine processes blocks 225 and replace the unrecognized input with the closest valid match in the domain-specific language.); and 
providing the pre-corrected input string to the NLP annotator for NLP processing, wherein the replaced corrected input string is not provided to the NLP annotator for NLP processing (Examiner interprets this step as “providing pre-corrected input strings with meaningful NLP annotations”, the operational routine continues to parse the user's input and to process the parser-recognized symbols, providing the user input roe with meaningful NLP annotation “ROE” or “ReturnOnEquity” as described at ¶¶ [0075] and [0078].).”

Regarding claim 10, Itani teaches all the limitations of independent claim 1. Itani further teaches “wherein the operations further comprise: 
determining whether the domain specific vocabulary is in a white box format or a black box format (Examiner notes that applicant is act as their own lexicographer, definition of a white box format and a black box format is written in par. 18 of original specification. Itani discloses the domain specific vocabulary is in a white box or in plain text form, as described at ¶ [0075].); 
extracting the domain specific tokens from the domain specific vocabulary to use in the processing of the input strings in response to determining that the domain specific vocabulary is in a white box format (Examiner notes that current claim steps are written as conditional statement in above determining step. Itani discloses extracting “ROE” or “ReturnOnEquity” data tag from the full vocabulary of the domain specific language to use in the processing of the user input as described at ¶ [0075].); and 
in response to determining that the domain specific vocabulary is in the black box format, performing the spellchecking using the domain specific vocabulary, wherein the operations of the caching the pre-corrected input string, the providing the pre-corrected input string to the NLP annotator, the determining whether the NLP annotator outputted NLP annotations, replacing the corrected input string, and the providing the pre-corrected input string to the NLP annotator are performed after the spellchecking using the domain specific vocabulary in the black box format.”
Claim 15 is directed towards a system equivalent to a computer program product found in claim 9, and is therefore similarly rejected.
Claim 20 is directed towards a method equivalent to a computer program product found in claim 9, and is therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Itani in view of Baldwin.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is obvious to modify or combine Itani with the Baldwin because rationale for combining references is a recognition, expressly or impliedly in the prior art. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, Itani teaches all the limitations of independent claim 1. Itani further teaches “wherein the operations further comprise: … indicating that input strings that are corrected to the domain specific tokens in the domain specific vocabulary are not to be spellchecked by the global vocabulary (id. at ¶ [0078], teaches replacing the unrecognized input with the closest valid match, and Itani further discloses at ¶ [0096] that the multiline editor allows the user to select one of the provided options to immediately replace the incomplete and misspelled input, but general purpose tools cannot provide semantic error handling and completions of terms that are domain-specific.)”. However, Itani does not explicitly teach “… determining whether input strings that do not match the domain specific tokens in the domain specific vocabulary are within a correctible distance from the domain specific tokens in the domain specific vocabulary; 
correcting the input strings to domain specific tokens in the domain specific vocabulary that are within the correctible distance; and ….”
	Baldwin is in the same field of a customizable text normalization framework (Baldwin, at Abstract) that text normalization includes mapping all out-of-vocabulary non-standard word tokens to their in-vocabulary standard forms (id. at ¶ [0008]), and a customizable text normalization framework provides for domain adaptability through modular replacement generators (id. at ¶ [0010]), and one of the replacement generator transforms an input into a domain specific language dictionary word that has a minimal edit distance from the input, for example, mapping “bac” to “back” by inserting the missing “k” (id. at ¶ [0017]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Itani’s computer program product with deciding whether the inputted non-standard word tokens are within a minimal edit distance from a domain specific language dictionary word and the replacement generator replace it as taught by Baldwin because a customizable text normalization framework using modular replacement generators allows to outperform other approaches and capable to produce fully grammatical sentences (Baldwin, at ¶ [0010]).

Regarding claim 3, Itani teaches all the limitations of independent claim 1 and its dependent claim 2. Itani further teaches “wherein the domain specific tokens comprise phrases of multiple words and single words (Itani, at ¶ [0048] and at Fig. 1, numeral 110-160 comprise domain specific language contains data tags and multiple domain-specific terms and single domain specific language.).”
Claim 12 is directed towards a system equivalent to a computer program product found in claim 2, and is therefore similarly rejected.
Claim 17 is directed towards a method equivalent to a computer program product found in claim 2, and is therefore similarly rejected.

Claims 4, 13, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Itani in view of Malhotra.
Regarding claim 4, Itani teaches all the limitations of independent claim 1. However, Itani does not explicitly teach “wherein the operations further comprise: 
providing multi-tenancy information for a plurality of tenants assigned to clients, wherein, for each tenant of the tenants, the multi-tenancy information indicates users assigned to the tenant, a domain specific vocabulary comprising domain specific tokens assigned to the tenant, wherein the determining the domain specific vocabulary for the user being authenticated comprises: 
determining the tenant to which the user is assigned; and 
determining the domain specific vocabulary for the determined tenant, wherein the determined domain specific vocabulary used to correct the input strings for the authenticated user comprises the domain specific vocabulary determined for the determined tenant.” Examiner notes that definition of “tenant” could not find in the specification, therefore, the tenant has been interpreted as a group of users as described at pars. 25 and 28 of original specification. Further, “used to correct the input strings for the authenticated user comprises the domain specific vocabulary determined for the determined tenant” has been written as intended use.
Malhotra is in the same field of dictation system has error correction capability (Malhotra, at Abstract) that a dictation system generate labelled speech audio data based on corrections supplied by end user humans use the generated labelled speech audio data to enhance a general language model so that it may recognize domain-specific features (id. at ¶ [0010]), he language model is a mixture of different language models, for example, specialized language model is a mixture of general language model which is configured to recognize words in a general vocabulary, and a corrected text model which is configured to recognize words in a narrower vocabulary, and the narrower vocabulary associated with a dialect of a smaller group of speakers, and/or a vocabulary associated with domain-specific jargon (id. at ¶ [0061]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Itani’s computer program product with a user assigned to a group, and determine a domain specific vocabulary assigned to the group as taught by Malhotra because performance of a dictation system may be sensitive to context of the domain-specific vocabulary (Malhotra, at ¶ [0001]).
Claim 13 is directed towards a system equivalent to a computer program product found in claim 4, and is therefore similarly rejected.
Claim 18 is directed towards a method equivalent to a computer program product found in claim 4, and is therefore similarly rejected.

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Itani in view of Yang.
Regarding claim 6, Itani teaches all the limitations of independent claim 1. However, Itani does not explicitly teach “wherein the operations further comprise: 
comparing the domain specific vocabulary with the global vocabulary to generate a domain specific difference set of domain specific tokens in the domain specific vocabulary not included in the global vocabulary, wherein the processing the input strings comprises: 
determining whether the input strings match any domain specific tokens in the domain specific difference set, wherein the input strings indicated to not be spellchecked against the global vocabulary comprise the input strings matching domain specific tokens in the domain specific difference set.”
Yang is in the same field of text error identification and correction (Yang, at Abstract) that when the system first compare the input with the ordinary daily-used terms, and build a lookup table to link glyphically and phonetically similar words, if such an ordinary frequently used word appears in an input sequence, it could be a potential error that can be verified in the later correction stage, but a dynamic detection algorithm is used to check whether there exists a potential match (unnecessary to be an exact match) with a target domain-specific word in a given domain-specific dictionary, while words and terms used in the healthcare domain or legal domain could be quite different from ordinary daily-used terms in the traditional manually-built confusion dictionary and the similar-word dictionary (id. at ¶ [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Itani’s computer program product with determining whether input terms are match with domain specific word in the domain-specific dictionary which is quite different from the traditional manually-built confusion dictionary and the similar-word dictionary as taught by Yang because systemic bias in an AI system which is built based on some general or domain-specific corpus where the distribution could be different (Yang, at ¶ [0016]).

Allowable Subject Matter
Claims 7, 8, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lewis, US 20210074277 A1 (A general or specialized language model is used to determine how to revise the transcription in accordance with the text input.), and Bhutada et al., US 20220035799 A1 (NLP tools utilize a variety of text processing techniques including preprocessing, annotation, or neural networks implemented using a BERT language model being adapted to various language domains, the natural language vocabulary in many different knowledge domains vary considerably, processing categorization of text tokens includes an NLP annotator which can recognize word patterns and assign standard tokens to one or more of the words in the pattern, annotation module use library of domain-specific terminology to identify tokens and assign corresponding semantic functions, in the context of transportation management, domain-specific terminology can include terms like “vehicle” and its synonyms, “maintenance”, “tonnage”, and suchlike, the annotation also can be performed using regular expression.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144